In a proceeding, inter alia, to validate a petition designating Joseph Harvey as a candidate in the Liberal Party primary election to be held on September 9, 1980 for the public office of Member of the Assembly from the 32nd Assembly District, the appeal is from a judgment of the Supreme Court, Queens County, dated August 18, 1980, which, inter alia, dismissed the proceeding. By order dated August 26, 1980 this court remanded the matter to Special Term to make appropriate specific findings of fact with respect to its invalidation of appellant’s designating petition and held the appeal in abeyance in the interim. Special Term has now complied. Judgment affirmed, without costs or disbursements. The findings of fact are sufficient to sustain Special Term’s determination. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.